DECISION
And now, to wit, this 6th day of February A. D. 1930, all the testimony in the above case having been carefully considered, the Court is of the opinion
That Levu Taliililagi never had the full pule and authority of the family and land of the Levu;
That in any event he would have no right to give land which is the Tulaga Maota or residence of the Matai to anyone;
That probably the only reason Futi was suffered to occupy and use the land in question was because he was using the name Tagata, a name of the Levu family.
*422The decision of the Court therefore is, that the pule and authority of the land in question (viz: That portion of “FALE MALAMA” covered by the survey which extends from the center of the road running through the village of Nu’uuli and extending in a northwesterly direction, being that portion shown by said survey lying on the landward side of said road), is in the Matai Name Levu,
That said land be registered in the name of Levu,
That the Court costs be assessed at $75.00, payable as follows:
$60.00 by Levu Fuatau
$15.00 by Futi.